Case 1:20-cv-00613-LPS Document 32 Filed 03/29/21 Page 1 of 1 PagelD #: 974

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

Thomson Reuters Enterprise Centre
GmbH and West Publishing Corp.,

Plaintiffs,
V. : C.A. No. 20-613-LPS
ROSS Intelligence Inc., :
Defendant.

 

ORDER

At Wilmington this 29" day of March, 2021:

For the reasons set forth in the Memorandum Opinion issued this date, IT IS HEREBY
ORDERED that ROSS Intelligence Inc.’s (“ROSS”) Rule 12(b)(6) motion to dismiss (D.I. 11) is
DENIED.

IT IS FURTHER ORDERED that the parties shail meet and confer and, not later than

April 5, 2021, submit a joint status report to the Court, including their proposal(s) for how this

Tal)

UNITED\STATES DISTRICT JUDGE

case should now proceed.

 
